IN THE COURT OF APPEALS OF TENNESSEE
                          WESTERN SECTION AT NASHVILLE

                                              )
                                              )
                                              )      From the Probate Court
IN RE:     ESTATE OF ORA SLOAN                )
           BLANKENSHIP, Deceased              )      for Davidson County, Tennessee
                                              )
KATHERINE SLOAN BRADEN and                    )      The Honorable William Harbison, Judge
STEVE SLOAN,                                  )
                                              )      Davidson Probate No. 94 P. 1003
       Plaintiffs/Appellants,                 )      Appeal No. 01A01-9607-CV-00290
                                              )
v.                                            )      AFFIRMED
                                              )
BILLIE ANN GANN,                              )      Dennis Clifton Wright
                                              )      Madison, Tennessee
       Defendant/Appellee.                    )
                                              )      John H. Lowe
                                              )      Goodlettsville, Tennessee
      FILED                                   )
                                              )
                                                     Attorneys for Plaintiffs/Appellants

                                              )      Shawn J. McBrien
           July 9, 1997                       )      Lebanon, Tennessee
                                              )      Attorney for Defendant/Appellee
      Cecil W. Crowson
     Appellate Court Clerk
                                RULE 10 ORDER AND OPINION



       This matter appears appropriate for consideration pursuant to Rule 10(a) of the Rules of the

Court of Appeals of Tennessee.1

       In this case, the decedent, Ora Sloan Blankenship (“Blankenship”), 84 years old, died on June

24, 1994. Subsequently, a petition was filed to probate Blankenship’s alleged holographic will. The

purported holographic will named one of Blankenship’s sisters, Kathryn Braden (“Braden”) and

Blankenship’s nephew, Steve Sloan (“Sloan”) as co-representatives of the estate.

       Another of Blankenship’s sisters, Billy Gann, filed a response to the petition, in which she

asserted that Blankenship was not of sound mind at the time the will was executed, that Sloan unduly

influenced Blankenship to execute the will, and that the will was not properly executed.



       1
          Rule 10 (Rules of the Court of Appeals of Tennessee). Affirmance Without Opinion. --
(a) The Court, with the concurrence of all judges participating in the case, may affirm the action
of the trial court by order without rendering a formal opinion when an opinion would have no
precedential value and one or more of the following circumstances exist and are dispositive of
the appeal:
         (1) the Court concurs in the facts as found or as found by necessary implication by the
trial court.
         (2) there is material evidence to support the verdict of the jury.
         (3) no reversible error of law appears.
       The matter was tried before a jury. Witnesses for both parties, including experts, testified

regarding Blankenship’s statements regarding the alleged will, errors or mistakes in the document,

which portions of the document were in Blankenship’s handwriting and which portions were written

by other persons, and whether the document was intended to be a will or merely notes intended to

assist a lawyer in preparing a will.

       At the conclusion of the proof, the jury returned a jury verdict form which found that (1) the

document in question was not Blankenship’s last will and testament, (2) the alleged will was

obtained through Sloan’s undue influence over Blankenship, and (3) at the time the alleged will was

executed, Blankenship had the required mental capacity to execute a will. Therefore, the alleged will

was declared invalid and the estate ordered to proceed intestate.

       Subsequently, the plaintiffs, the proponents of the alleged will, filed a motion for a new trial.

The trial court considered the motion and found that there was insufficient evidence to support the

jury’s finding that the alleged will was obtained through Sloan’s undue influence. However, the trial

court found sufficient evidence to support the jury’s conclusion that the document in question was

not a properly executed holographic will and, consequently, ordered the estate to proceed intestate.

The plaintiff proponents of the alleged will then filed this appeal.

       On appeal, the appellants assert that the evidence was insufficient to support a finding that

the document in question was not Blankenship’s properly executed last will and testament. Findings

of fact by a jury may be set aside on appeal only if there is no material evidence to support the

verdict. Rule 13(d) of the Tenn. Rules of Civ. Proc.

       From our examination of the record, we find material evidence to support the verdict of the

jury and no reversible error of law by the trial court. Therefore, the judgment is affirmed.

       Affirmed. Costs are hereby assessed against the Appellants, for which execution may issue

if necessary.




                                               HOLLY KIRBY LILLARD, J.



                                               W. FRANK CRAWFORD, P.J., W.S.



                                               ALAN E. HIGHERS, J.